 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10         BRIAN KEITH TERWILLEGER,
                                                           CASE NO. 3:19-cv-5085 RBL-JRC
11                               Plaintiff,
                                                           ORDER ADOPTING REPORT AND
12                v.                                       RECOMMENDATION
13         WASHINGTON STATE
           DEPARTMENT OF SOCIAL AND
14         HEALTH SERVICES,

15                               Defendant.

16          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

17   Richard Creatura, any objections to the Report and Recommendation, and the remaining record,

18   does hereby find and ORDER:

19          (1)    The Report and Recommendation is ADOPTED.

20          (2)    Plaintiff’s motion to proceed in forma pauperis is denied (Dkt. 8) and the matter

21                 is DISMISSED WITHOUT PREJUDICE.

22          (3)    The Clerk shall close the case.

23   ///

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1   The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

 2          IT IS SO ORDERED.

 3          DATED this 23rd day of July, 2019.

 4

 5

 6
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
